Citation Nr: 1520150	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected open reduction internal fixation, lumbar spine prior to June 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that, in part, granted service connection for open reduction internal fixation, lumbar spine (hereinafter "back disability") and assigned an initial 20 percent disability rating which the Veteran appealed.  

Following the submission of additional evidence, in June 2012, the RO increased the rating to 40 percent effective June 24, 2011.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the electronic claims file.  

In September 2014, the Board denied entitlement to a rating in excess of 20 percent prior to June 24, 2011 and remanded the issue of entitlement to a rating in excess of 40 percent on and after June 24, 2011 for further development.  The Veteran subsequently appealed the denial of an increased initial rating to the United States Court of Appeals for Veterans Claims (Court). In an April 2015 order, the Court vacated the Board's decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Reason for Remand: To obtain a retrospective medical opinion.

In the Joint Motion, the parties agreed that the August 2009 VA examination relied on by the Board when denying an increased initial rating was inadequate in light of Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995) that address functional loss based on pain on motion.  The parties noted that although the examiner stated that there was no additional limitation of motion after 3 repetitions, he did not indicate "whether there is functional loss upon the pain in motion in any regard, and does not say where in the range of flexion the pain begins."  The parties agree that if the examiner had noted where pain began and that such pain caused "functional impact", the Veteran could have been entitled to a higher rating.

The parties request a remand with specific instructions for the examiner to address whether at the time of the August 2009 examination there was any additional loss of range of motion on repetitive use over time, as compared to loss of range of motion of repetitive use as tested during the examination itself.  In addition, the parties seek an opinion on "'whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time and that such opinion, if feasible, be expressed in terms of the degree of additional range of motion (ROM) loss due to pain on use or during flare-ups.'"  See Joint Motion pgs. 3-4 (quoting October 2013 Compensation Services Bulletin).

The Board notes that a claim for entitlement to a rating in excess of 40 percent on and after June 24, 2011 was remanded for a new examination.  Here, the parties seek development of the evidence for the initial appeal period from March 13, 2008, one year prior to the Veteran's claim for service connection for a back disability, and June 24, 2011.

In light of the Joint Motion, the Board will remand the claim to seek a retrospective medical opinion as to the Veteran's disability level for his back disability for the period from March 13, 2008 to June 24, 2011.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability decades prior); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).  Such opinion should include consideration of whether there was loss of range of motion on repetitive use over time or during flare-ups that could be considered functional loss in addition to that shown by range of motion testing as performed at the August 2009 VA examination.

The Board acknowledges that it may not be possible for an examiner to provide an opinion as to the past state of the Veteran's disability with certainty.  However, in the retrospective opinion, the examiner must ensure that if he/she resorts to speculation, the reason for speculation is explained.  In the alternative, the examiner should request further information which the RO should provide to the extent possible so as to fully comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO shall request that the Veteran and his representative identify all VA and non-VA medical providers who have treated him for his lumbar spine disability since March 2008. Request any records properly identified by the Veteran.  

2.  After the above development is complete, return the claims file to the August 2009 VA examiner or, if that examiner is not available, to another suitable examiner to review the evidence of record prior to June 24, 2011 and provide a retrospective opinion regarding the severity of the Veteran's lumbar spine disability between March 2008 and June 24, 2011.

This opinion should address at what point during range of motion the Veteran experienced any limitation of motion of the lumbar spine that was specifically attributable to pain.

The examiner is specifically asked to address whether any evidence at the time supports the conclusion that pain, excess fatigability, incoordination, and weakness, to include with repeated use or during flare-ups, likely caused any additional disability, and if so, provide an estimate of the degree of such additional limitation, for the period from March 2008 to June 24, 2011.

If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, or at what point during the range of motion the Veteran experienced any limitation of motion of the lumbar spine that was specifically attributable to pain at the time of the VA examination in August 2009, that fact must be so stated and an explanation should be provided as to why.

If the examiner determines further information from that time period is needed, the RO should undertake any additional development necessary to obtain an adequate opinion as sought in the Joint Motion.

A rationale for all opinions expressed must be provided.

3.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




